By the Court, Rhodes, J.:
.Action to recover delinquent taxes. In the column of the assessment roll, under the head of “Description of property,” are the following entries: “3,166 acres of land known as the Chorro Eancho, at $4—$12,664; 4,389 acres of land, part of the San Luisito Eancho, at $4—$17,556; 900 acres of land, part of Corral de Piedra Eancho, at $4—S3,~ 600; improvements $1,200.” In the column headed “ Value of land ” is the entry, $33,320. The Court gave judgment for the plaintiff for the taxes upon the first two tracts of land, at the valuation of $12,664 for the first tract and $17,-556 for the second tract. Both parties have appealed from the judgment. In People v. Sierra Buttes, 39 Cal. 511, the assessment roll contains, in the column headed “Description of property,” an entry “Mining implements, cars, tools, iron and steel and supplies, $2,000;” then a description of a ditch and flume, followed by the figures, $16,000; then a description of two quartz mills, followed by the figures $22,-000. In the column headed “Value of personal property” there was the entry of the figures $40,000. It was held that the different parcels of personal property should have been separately valued; that the figures following those several parcels could not be taken at their valuation, because the statute required the values to be entered in the column provided for that purpose; and that therefore the assessment of those parcels of property was void. The doctrine of that case is decisive of the question presented by the record now before us.
Mr. Justice Crockett dissented.
Mr. Justice McKikstry did not express an opinion.